Citation Nr: 1623268	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-34 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  


FINDING OF FACT

There is not clear and unmistakable evidence that preexisting bilateral hearing loss was not aggravated by service; thus the Veteran is entitled to the presumption of soundness at entry; bilateral hearing loss was shown during the Veteran's period of active service and current bilateral hearing loss is an etiological continuation of that bilateral hearing loss.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) show that the Veteran was initially afforded an entrance examination in October 1969.  Whispered voice testing yielded normal findings.  The Veteran reported a history of ears, nose, or throat problems, but did not further clarify the nature of the problem.  Two days into service, the Veteran was afforded an "active duty" examination.  That examination revealed hearing loss per 38 C.F.R. § 3.385.  The audiological evaluation showed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
50
LEFT
10
10
10
20
60

The examiner indicated that the Veteran had bilateral defective hearing.  It was noted that the Veteran should have an audiogram every 4 months, but the record does not reflect that the audiograms were performed.  During service, the treatment records reflect that the Veteran was exposed to acoustic trauma while not wearing hearing protection.  Tinnitus was described afterwards and that disability is service-connected.

The next audiogram was performed at service separation.  The audiological evaluation showed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
15
10
5
5
10

Thus, hearing loss per 38 C.F.R. § 3.385 was not demonstrated on separation; however, the Hertz findings were worse at the 2000 and 3000 Hertz levels on the right, and at the 500 Hertz level on the left.  

The Veteran was recently afforded a VA examination in March 2013.  The audiological evaluation showed hearing loss under 38 C.F.R. § 3.385.  The examiner opined that the Veteran had bilateral hearing loss which preexisted service and was not aggravated beyond its natural progression during service.  The rationale provided was that hearing was within normal limits at separation audiometric evaluation.  However, the examiner did not comment on why the shifts in Hertz levels for the worse in each ear were not representative of aggravation.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  

Here, the examination labeled the "entrance examination" does not reflect any hearing defect, infirmity, or disorder on objective examination.  Although only whispered voice testing was performed, the results were normal and there was no indication of abnormality.  Hearing loss was not specifically reported by the Veteran at that time, either.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

In this case, the service treatment records recorded bilateral hearing loss in December 1970, two days after the Veteran entered service.  The 2013 VA examination indicated that bilateral hearing loss preexisted service.  The Board finds that the December 1970 examination as well as the 2013 VA examination are probative with regard to the determination that bilateral hearing loss preexisted service given the time frame of this examination.  The Board finds that all of this probative evidence constitutes clear and unmistakable evidence that bilateral hearing loss existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that the bilateral hearing loss preexisted service.  Second, there must be clear and unmistakable evidence that the bilateral hearing loss was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

In October 1971, the Veteran was afforded a Combat Action Ribbon.  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In this case, the Veteran asserts that there was acoustic trauma, which is a combat injury.  He asserts that he had hearing loss which he had not noticed prior service, but experienced after being exposed to acoustic trauma during service.  His spouse also indicated that she did not observe the Veteran having hearing problems prior to service, but he appeared to have hearing loss after service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  

In light of the foregoing, the Board finds that the Veteran is not only competent to report an increase in hearing loss, but credible in that regard per Reeves.  His type of service is consistent with acoustic trauma which represented an inservice injury.  His spouse also corroborated his statements and was credible in her report and competent with regard to what she observed.  

With regard to aggravation, the separation examination, as noted, did not overall show hearing loss per 38 C.F.R. § 3.385, but it did show what appears to be worse findings at two different levels in the right ear and one level in the left ear.  The VA examiner did not explain that shift with regard to aggravation.  Conversely, the Veteran has current hearing loss per 38 C.F.R. § 3.385 and he and his wife have provided competent and credible evidence of a continuity of symptoms since service and that the Veteran first noticed hearing loss after inservice acoustic trauma.  Thus, while hearing loss per 38 C.F.R. § 3.385 was not shown in the exit examination specifically, the Board accepts that the Veteran's current hearing loss is the same hearing loss that existed prior to service (as shown by clear and unmistakable evidence) and continued from that point to the present time.  Thus, the Board finds that the evidence in its totality showed that although that separation examination did not meet VA's standard for hearing loss on that particular test, the Veteran did actually have hearing loss which preexisted service and continued after service.  

With regard to inservice aggravation of preexisting hearing loss, the Veteran had decibel shift for the worse in each ear, as noted.  There is also competent and credible lay evidence that the Veteran's hearing loss worsened during service.  Competent evidence generally is needed to support a finding that a preexisting disorder increased in severity during service to include beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Per Reeves, the Board finds that the Veteran is competent in that regard.  As such, the Board cannot find that overall the Veteran's hearing ability had improved as suggested by the VA examiner because the examiner did not address why the decibel shifts for the worse were not aggravation and did not address the lay assertions of worse hearing.  As noted, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  In this case, the Board finds that the evidence of record does not meet the clear and unmistakable evidence standard required to demonstrate that the preexisting bilateral hearing loss was not in fact aggravated by service.  

There must be clear and unmistakable evidence that the bilateral hearing loss both preexisted service and was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.  The Board has determined that while there is clear and unmistakable evidence that bilateral hearing loss preexisted service, there is not clear and unmistakable evidence that the bilateral hearing loss was not aggravated during service; thus, the presumption of soundness at entry is not rebutted.  Since the Veteran is entitled to the presumption of soundness and the Board has determined that current hearing loss is an etiological continuation of the same hearing loss, the Board finds that bilateral hearing loss was incurred therein and service connection is warranted.  

Accordingly, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


